DETAILED ACTION
	Applicant’s amendment to the claims, filed on 12/30/2020, were received. Claims 1 and 3-9 were amended. Claim 2 was canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/8/2020 is acknowledged. The traversal is on the ground(s) that search and examination of the claims can be made without a serious burden. This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
	
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/8/2020.



Claim Interpretation (1)
No current limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitation meet the 3-prong analysis. See MPEP 2181(I).

Claim Interpretation (2)
Without recitation of a “controller” with “configured to” language, the limitation “wherein the drying process is performed when the liquid amount of the liquid falls within the preset range and the coating state of the substrate with the liquid is the predetermined state” in claim 1 has been given its broadest reasonable interpretation and thus does not further structurally limit the claimed apparatus; since this limitation refers to a process sequence that corresponds to a manner of operating the apparatus (see MPEP 2114(II)). Further, the claimed components do not possess a particular structure that limits their sequence of operation. See ‘Response to Arguments’ section below for further discussion regarding giving patentable weight to the claimed process.


Claim Rejections
The previous rejections under 35 U.S.C. 103 as being unpatentable over in view of Ohta (US 20130094006) on claims 1, 6, and 8 are withdrawn since the claims have been amended.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yoshihara (US 20150270146, already of record).
	Regarding claims 1, 5, and 6, Lee teaches a substrate processing apparatus comprising: 
a weight measuring unit 550 (liquid amount detector) configured to detect a liquid amount of a liquid film formed on a substrate in a first process chamber 260 (para 0061, 0082-0091; see for example Figs. 3 and 4);
	a drying apparatus 400 (dryer) in a second process chamber 280 configured to perform a drying process on the substrate on which the liquid film is formed (para 0062, 0068; see for example Fig. 6).
a controller 600 (determinator) configured to, before a drying process, determine whether or not the liquid amount of the liquid film falls within a preset range (para 0077, 0082),
wherein the drying process is performed when the liquid amount of the liquid falls within the preset range (para 0077, 0082; see for example Fig. 8).

Lee does neither explicitly teaches a coating state detector configured to detect a coating state of the substrate with the liquid film formed thereon in the first process chamber 260, nor that the controller 600 (determinator) determines that the coating state is a predetermined state.


	Regarding claim 3, Lee further teaches that the weight measuring unit 550 (liquid amount detector) is capable of detecting the liquid amount before the substrate is transferred to the drying apparatus 400 (dryer) in a second process chamber 280 (para 0082-0091). 

.

	
Claims 1, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680) in view of Hossain (USP 6067154, already of record).
	Regarding claims 1, 6, 7, and 8, Lee teaches a substrate processing apparatus comprising: 
a weight measuring unit 550 (liquid amount detector) configured to detect a liquid amount of a liquid film formed on a substrate in a first process chamber 260 (para 0061, 0082-0091; see for example Figs. 3 and 4);
	a drying apparatus 400 (dryer) in a second process chamber 280 configured to perform a drying process on the substrate on which the liquid film is formed (para 0062, 0068; see for example Fig. 6).
a controller 600 (determinator) configured to, before a drying process, determine whether or not the liquid amount of the liquid film falls within a preset range (para 0077, 0082),


Lee does neither explicitly teaches a coating state detector configured to detect a coating state of the substrate with the liquid film formed thereon in the first process chamber 260, nor that the controller 600 (determinator) determines that the coating state is in a predetermined state.
	However, in the same field of endeavor, Hossain teaches a system 54 (coating state detector) capable of detecting a coating state of the substrate with a liquid film formed thereon (col. 8, lines 38-67 through col. 9, lines 1-7; see for example Fig. 5), 
the system 54 (coating state detector) is configured to detect the coating state using a detector 74 (imaging device) including a camera (col. 10, lines 4-7); and further comprises 
a source 56 (laser irradiatior) configured to irradiate a monochromatic laser beam to the substrate on which a liquid film is formed (col. 9, lines 26-51); and 
a grating (screen) of dispersive element 72 configured to have a reflected beam (i.e., optical path 66) projected onto itself that is generated when the monochromatic laser beam is reflected at the substrate, 
wherein the detector 74 (imaging device) is configured to pick up an image of the substrate and pick up the reflected beam projected onto the grating (screen) of dispersive element 72 via optics 62 (col. 9, lines 52-67 through col. 10, lines 1-7), and 

a computer 44 (determinator) configured to determine the coating state is in a predetermined state (col. 10, lines 21-41; col. 12, lines 8-23), for the benefit of detecting defects before or after selected processing steps (for motivation see col. 1, lines 59-67; col. 12, lines 21-23). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a coating state detector including a camera, irradiator, and screen with the apparatus of Lee; and modify the controller 600 in Lee to determine the coating state before a selected processing step such as prior to the drying step in Lee; as taught by Hossain, for the benefit of detecting processing defects.

As mentioned above, Lee teaches a dryer. Lee teaches that controller 600 (determinator) is configured to carry out the recited operation before the drying process (para 0077, 0082). Thus, it is expected that the apparatus of the prior art combination of Lee and Hossain is capable of performing the drying process under the recited conditions at the discretion of an operator using the apparatus.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20170345680, already of record) in view of Yoshihara (US 20150270146, already of record) and Ootagaki (US 20150273534, already of record).
Regarding claims 1 and 9, Lee teaches a substrate processing apparatus comprising: 
a weight measuring unit 550 (liquid amount detector) configured to detect a liquid amount of a liquid film formed on a substrate in a first process chamber 260 (para 0061, 0082-0091; see for example Figs. 3 and 4);
	a drying apparatus 400 (dryer) in a second process chamber 280 configured to perform a drying process on the substrate on which the liquid film is formed (para 0062, 0068; see for example Fig. 6).
a controller 600 (determinator) configured to, before a drying process, determine whether or not the liquid amount of the liquid film falls within a preset range (para 0077, 0082),
wherein the drying process is performed when the liquid amount of the liquid falls within the preset range (para 0077, 0082; see for example Fig. 8).

Lee does neither explicitly teaches a coating state detector configured to detect a coating state of the substrate with the liquid film formed thereon in the first process chamber 260, nor that the controller 600 (determinator) determines that the coating state is a predetermined state.
However, in the same field of endeavor, Yoshihara teaches a vision sensor 208 (coating state detector) configured to detect a coating state of a substrate with the liquid film thereon, the vision sensor 208 is configured to detect the coating state using a camera 281 (imaging device) (para 0157-0161; see for example Fig. 12), and an image processing section 282 (determinator) configured to, in a parallel with the heating step 

Yoshihara further teaches that local overheating may also affect the coating state (para 0205). The previous art combination above does not explicitly teach that the coating state detector includes an infrared sensor.	
However, in the same field of endeavor, Ootagaki further teaches a detector 7 (coating state detector, infrared sensor) for detecting a coating state of the substrate (W) with the liquid film formed thereon, for the benefit of detecting a surface temperature distribution of the substrate (para 0021; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an infrared sensor that uses an infrared thermometer with the coating state detector in the previous art combination above, as .


Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive with respect to Lee and Yoshihara comprising the claimed determinator.

	Applicant argues on Pg. 13 of Remarks that Lee and Yoshihara fail to teach the claimed determinator and the predetermined condition to perform the drying process.
	In response to Applicant’s arguments, the Examiner respectfully disagrees. As an initial matter, the Examiner suggests the example of language below to avoid “intended use” interpretation of the predetermined conditions for performing the drying process:
“a controller configured to perform the drying process when the determinator determines that both the liquid amount of the liquid film falls within the preset range and the coating state of the substrate with the liquid film is the predetermined state”.
Support for the proposed language can be found in para 0090, 0113-0115 of Applicant’s specification and Figs. 6 and 8 of Applicant’s drawings, where control part 19 corresponds to the controller that carries out the recited operation. It is also noted that the expression “predetermined state” is a broad expression. The Examiner suggests that the limitation “predetermined state” be further explicitly defined to convey the coating state conditions required to perform the drying process in Applicant’s invention. For example, Yoshihara performs the organic solvent removing step S7 (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	The Examiner maintains that Lee discloses liquid amount conditions must be met before performing a drying process (para 0077, 0082). Yoshihara also teaches monitoring the form of the liquid film in parallel with the organic replacing step S5 and the heating step S6, which occur before the organic solvent removing step S7 (drying process) (para 0243; see for example Fig. 14). The organic solvent removing step S7 corresponds to a drying process since Yoshihara discloses that solvent is vaporized during this step (para 0213). As mentioned above, Yoshihara is considered to meet the limitations of the claim since the expression “predetermined state” is a broad expression.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717